Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 1 of 22 Page ID #:182


    1   Paul D. Murphy (State Bar No. 159556)
        Nicole M. Ambrosetti (State Bar No. 295972)
    2   MURPHY ROSEN LLP
        100 Wilshire Boulevard, Suite 1300
    3   Santa Monica, California 90401-1142
        Telephone: (310) 899-3300
    4   Facsimile: (310) 399-7201
        pmurphy@murphyrosen.com
    5   nambrosetti@murphyrosen.com
    6   John S. Phillips (admitted pro hac vice)
        Katherine L.I. Hacker (admitted pro hac vice)
    7   BARTLIT BECK LLP
        1801 Wewatta St., Suite 1200
    8   Denver, CO 80202
        Telephone: (303) 592-3100
    9   Facsimile: (303) 592-3140
        john.phillips@bartlitbeck.com
   10   kat.hacker@bartlitbeck.com
   11   Katharine A. Roin (admitted pro hac vice)
        BARTLIT BECK LLP
   12   54 W. Hubbard St., Suite 300
        Chicago, IL 60654
   13   Telephone: (312) 494-4473
        Facsimile: (312) 494-4440
   14   kate.roin@bartlitbeck.com
   15   Attorneys for Defendants DuPont de Nemours, Inc.
        and Corteva, Inc.
   16
                           UNITED STATES DISTRICT COURT
   17
                         CENTRAL DISTRICT OF CALIFORNIA
   18

   19   GOLDEN STATE WATER COMPANY,                     CASE NO. 2:20-cv-08897-SVW-AS
   20               Plaintiff,                          DEFENDANTS CORTEVA, INC.
   21
                                                        AND DU PONT DE NEMOURS,
        vs.                                             INC.’S NOTICE OF MOTION
   22                                                   AND MOTION TO DISMISS
        3M COMPANY (f/k/a Minnesota Mining              UNDER FRCP RULE 12(B)(2);
   23   and Manufacturing, Co.), E.I. DU PONT           AFFIDAVITS OF ROBIN
        DE NEMOURS AND COMPANY, THE                     ERLENBAUGH AND CALISSA
   24                                                   BROWN
        CHEMOURS COMPANY, CORTEVA,
   25   INC., DUPONT DE NEMOURS, INC.;                  Date:    March 1, 2021
   26   AND JOHN DOE DEFENDANTS 1-49,                   Time:    1:30 p.m.
                                                        Judge:   Hon. Stephen V. Wilson
   27                Defendants                         Crtrm:   10A (First St. Courthouse)
   28

                                                                          PRINTED ON RECYCLED PAPER

          Defendants Corteva, Inc. and Du Pont De Nemours, Inc.’s Motion to Dismiss
Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 2 of 22 Page ID #:183


    1   TO THE COURT, THE PARTIES AND THEIR ATTORNEYS OF
    2   RECORD:
    3         PLEASE TAKE NOTICE that on March 1, 2021 at 1:30 p.m., or as soon
    4   thereafter as the matter may be heard, in Courtroom 10A of the United States
    5   District Court for the Central District of California, First Street Courthouse,
    6   located at 350 W. First Street, Los Angeles, California 90012, Defendants
    7   Corteva, Inc. and DuPont de Nemours, Inc. (“Defendants”) will bring on for
    8   hearing this Motion to Dismiss the Complaint (the “Motion”).
    9         Defendants’ Motion is brought under Rule 12(b)(2) of the Federal Rules of
   10   Civil Procedure on the grounds that this Court lacks personal jurisdiction over
   11   Defendants respecting the claims alleged.
   12         The Motion is based on this Notice, the accompanying Memoranda of
   13   Points and Authorities, the Affidavits of Robin Erlenbaugh and Calissa Brown,
   14   the [Proposed] Order filed herewith, the pleadings on file in this case, and such
   15   other evidence and oral argument as the Court may consider.
   16         This Motion is made following the conference of counsel pursuant to L.R.
   17   7-3 which took place on November 13 and 17, 2020.
   18         If the Court denies this motion, all defendants in suit are concurrently
   19   filing an in the alternative omnibus Memorandum of Points and Authorities with
   20   common arguments under Fed. R. Civ. P. 12(b)(6).
   21

   22
        DATED: November 20, 2020                Respectfully submitted,
   23
                                                MURPHY ROSEN LLP
   24

   25
                                                By: /s/ Paul D. Murphy
   26                                                  Paul D. Murphy
                                                       Nicole M. Ambrosetti
   27                                                  Attorneys for the Defendants
   28
                                                       Corteva, Inc. and DuPont de
                                                       Nemours, Inc.

                                                -2-                       PRINTED ON RECYCLED PAPER
          Defendants Corteva, Inc. and Du Pont De Nemours, Inc.’s Motion to Dismiss
Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 3 of 22 Page ID #:184


    1                                                TABLE OF CONTENTS
    2   BACKGROUND .................................................................................................... 6
    3   ARGUMENT .......................................................................................................... 8
    4   I. This Court Lacks Personal Jurisdiction over Corteva and New DuPont .......... 9
    5            A. This Court Lacks General Jurisdiction over Corteva and New DuPont
    6                 10
    7            B. This Court Also Lacks Specific Jurisdiction over Corteva and New
    8            DuPont ........................................................................................................ 13
    9   CONCLUSION..................................................................................................... 15
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20
   21

   22

   23

   24

   25

   26
   27

   28
                                                                  -3-                                  PRINTED ON RECYCLED PAPER
          Defendants Corteva, Inc. and Du Pont De Nemours, Inc.’s Motion to Dismiss
Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 4 of 22 Page ID #:185


    1                                           TABLE OF AUTHORITIES
    2   Cases
    3   AM Trust v. UBS AG,
    4     681 F. App’x 587 (9th Cir. 2017) .................................................................... 11
    5
        Axiom Foods, Inc. v. Acerchem Int’l, Inc.,
    6      874 F.3d 1064 (9th Cir. 2017) ......................................................................... 10
    7
        BNSF Ry. Co. v. Tyrell,
    8     137 S. Ct. 1549 (2017) .............................................................................. 10, 11
    9
   10
        Bristol-Myers Squibb Co. v. Super. Ct. of Cal., S.F. Cty.,
           1 Cal. 5th 783 (2016), overruled on other grounds, 137 S. Ct. 1773 (2017).. 11
   11

   12   Bristol-Myers Squibb Co. v. Super. Ct. of Cal., S.F. Cty.,
           137 S. Ct. 1773 (2017) ................................................................................ 9, 11
   13

   14   Cargill Int’l S.A. v. M/T Pavel Dybenko,
   15     991 F.2d 1012 (2d Cir. 1993) .......................................................................... 12

   16
        Corcoran v. CVS Health Corp.,
   17     169 F. Supp. 3d 970 (N.D. Cal. 2016) ................................................ 11, 13, 14
   18
        Daimler AG v. Bauman,
   19     571 U.S. 117 (2014) ................................................................................... 9, 10
   20
        Helicopteros Nacionales de Colombia, S.A. v. Hall,
   21
          466 U.S. 408 (1984) .......................................................................................... 8
   22

   23   LegalForce RAPC Worldwide P.C. v. Glotrade,
           Case No. 19-CV-01538-LHK, 2019 WL 5423463 (N.D. Cal. Oct. 23, 2019)13
   24

   25   Mavrix Photo, Inc. v. Brand Techs., Inc.,
          647 F.3d 1218 (9th Cir. 2011) ......................................................................... 10
   26
   27   Menken v. Emm,
   28     503 F.3d 1050 (9th Cir. 2007) ......................................................................... 13

                                                              -4-                               PRINTED ON RECYCLED PAPER
          Defendants Corteva, Inc. and Du Pont De Nemours, Inc.’s Motion to Dismiss
Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 5 of 22 Page ID #:186


    1   Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd.,
    2
          243 F. Supp. 2d 1073 (C.D. Cal. 2003) ........................................................... 12

    3   Morrill v. Scott Fin. Corp.,
    4     873 F.3d 1136 (9th Cir. 2017) ......................................................................... 13
    5
        Ranza v. Nike, Inc.,
    6     793 F.3d 1059 (9th Cir. 2015) ......................................................................... 10
    7
        Schwarzenegger v. Fred Martin Motor Co.,
    8      374 F.3d 797 (9th Cir. 2004) ...................................................................... 9, 11
    9
   10
        Voodoo SAS v. SayGames LLC,
          Case No. 19-cv-07480-BLF, 2020 WL 3791657 (N.D. Cal. July 7, 2020) .... 13
   11

   12   Walden v. Fiore,
          571 US. 277 (2014) ........................................................................................... 8
   13

   14   Weirton Area Water Bd. v. 3M Company, et al.,
   15     5:20-CV-102 (N.D. W. Va. Nov. 20, 2020) ...................................................... 6

   16
        Rules
   17
        Fed. R. Civ. P. 12(b)(2) ...................................................................................... 6, 8
   18

   19

   20
   21

   22

   23

   24

   25

   26
   27

   28

                                                               -5-                               PRINTED ON RECYCLED PAPER
          Defendants Corteva, Inc. and Du Pont De Nemours, Inc.’s Motion to Dismiss
Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 6 of 22 Page ID #:187


    1           Pursuant to Federal Rule of Civil Procedure 12(b)(2), Corteva, Inc.
    2   (“Corteva”) and DuPont de Nemours, Inc. (“New DuPont”) respectfully request
    3   that the Court dismiss this case for lack of personal jurisdiction.
    4           Neither Corteva nor New DuPont has a constant and pervasive presence
    5   that provides general jurisdiction in California. In addition, as the complaint
    6   makes clear, neither Corteva nor New DuPont even existed at the time of the
    7   alleged acts that gave rise to the claims, nor does Plaintiff allege that any of
    8   Corteva’s or New DuPont’s actions in the complaint took place in California.
    9   Therefore, there is no connection between the Plaintiff’s claims and any contacts
   10   Corteva or New DuPont might have to this forum. As the Court does not have
   11   general or specific jurisdiction over either company, all claims against them
   12   should be dismissed.1
   13                                        BACKGROUND
   14           Plaintiff filed this lawsuit on September 28, 2020, alleging damages as a
   15   result of contamination by perfluorooctanoic acid (“PFOA”) and
   16   perfluorooctanesulfonic acid (“PFOS”). (See Complaint (“Compl.”) ¶ 4.) The
   17   entire alleged basis for exercising personal jurisdiction over Corteva and New
   18   DuPont is based on general conclusory statements. (Id. ¶ 18 (“New DuPont does
   19   business throughout the United States, including conducting business in
   20   California”); id. ¶ 20 (“Corteva does business throughout the United States,
   21   including conducting business in California”); id. ¶ 22 (“[E]ach is a corporation
   22   or other business that has sufficient minimum contacts in California or otherwise
   23   intentionally avails or availed itself of the California market.”).)
   24

   25
        1
   26     In a similar action pending in the Northern District of West Virginia, the Court dismissed all
        claims against Corteva and New DuPont for lack of personal jurisdiction. See Order Granting
   27   Motion to Dismiss by Defendants Corteva, Inc. and DuPont de Nemours, Inc., ECF No.
        234, Weirton Area Water Bd. v. 3M Company, et al., 5:20-CV-102 (N.D. W. Va. Nov. 20,
   28   2020).

                                                      -6-                          PRINTED ON RECYCLED PAPER
            Defendants Corteva, Inc. and Du Pont De Nemours, Inc.’s Motion to Dismiss
Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 7 of 22 Page ID #:188


    1         Plaintiff’s allegations never connect the alleged harm from PFOA or PFOS
    2   to any actions that Corteva or New DuPont took in California. Nor can they.
    3   Corteva and New DuPont have never designed, manufactured, marketed, or sold
    4   any PFOA or PFOS anywhere, ever.
    5         The DuPont entity at the heart of the main environmental claims in these
    6   cases is E. I. du Pont de Nemours and Company (“Historic DuPont”). Historic
    7   DuPont was founded in 1802 and still operates today. Of critical importance to
    8   this motion, Historic DuPont spun off its performance chemicals business into
    9   The Chemours Company (“Chemours”) in July 2015. (Id. ¶ 128.) The
   10   performance chemicals business that Historic DuPont transferred to Chemours in
   11   2015 included the fluoroproducts division that was responsible for the activities
   12   complained of in this case. (Id.) Chemours took both the performance chemicals
   13   assets and the associated liabilities. (Id. ¶ 15.) In addition, even according to the
   14   Plaintiff, Historic DuPont phased out its manufacture and use of PFOA by
   15   2015—before the separation of Chemours. (Id. ¶ 57 (“Old DuPont continued to
   16   manufacture, use, distribute and sell PFAS until its phase-out in 2015.”).)
   17         Corteva and New DuPont were not formed until after Historic DuPont
   18   separated its performance chemicals business into Chemours and after Historic
   19   DuPont phased out any use or manufacture of PFAS. Corteva was created just
   20   two years ago in 2018. (Ex. A (Aff. of Robin Erlenbaugh) ¶ 5.) And Corteva did
   21   not become Historic DuPont’s parent until 2019. (Compl. ¶ 192.) New DuPont
   22   was originally formed in December 2015 under a different name and renamed
   23   DuPont de Nemours, Inc. in 2019. (Ex. B (Aff. of Calissa Brown) ¶ 5.)
   24         Plaintiff’s sole basis for naming Corteva and New DuPont in these cases is
   25   a claim that the companies assumed Historic DuPont’s liabilities related to the
   26   underlying environmental claims. Corteva and New DuPont disagree with
   27   Plaintiff’s assertion, but that is a dispute for another day. Even if true, it would
   28   not matter for the purposes of this motion. Here Plaintiff must clear the hurdle of

                                                 -7-                       PRINTED ON RECYCLED PAPER
          Defendants Corteva, Inc. and Du Pont De Nemours, Inc.’s Motion to Dismiss
Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 8 of 22 Page ID #:189


    1   personal jurisdiction for Corteva and New DuPont to bring these cases against
    2   them in California. See Walden v. Fiore, 571 US. 277, 286 (2014) (“Due process
    3   requires that a defendant be haled into court in a forum State based on his own
    4   affiliation with the State, . . . .”); Helicopteros Nacionales de Colombia, S.A. v.
    5   Hall, 466 U.S. 408, 417 (1984) (“[The] unilateral activity of another party or a
    6   third person is not an appropriate consideration when determining whether a
    7   defendant has sufficient contacts with a forum State to justify an assertion of
    8   jurisdiction.”).
    9                                      ARGUMENT
   10          This Court lacks personal jurisdiction over Corteva and New DuPont. See
   11   Fed. R. Civ. P. 12(b)(2). Plaintiff’s complaint is devoid of allegations sufficient
   12   to demonstrate jurisdiction over Corteva and New DuPont—and no such
   13   allegations could be made in any event. Corteva and New DuPont both are
   14   incorporated in and have their principal places of business in Delaware. Neither
   15   Corteva nor New DuPont has contacts that are so constant and pervasive in
   16   California as to render them essentially at home. Therefore, this Court cannot
   17   exercise general jurisdiction over Corteva and New DuPont.
   18          In addition, as the complaint acknowledges, Corteva and New DuPont did
   19   not exist at the time of any alleged wrongful acts. Corteva and New DuPont were
   20   not formed until after Historic DuPont transferred its performance chemicals
   21   business to Chemours and phased out its use or manufacture of PFAS entirely.
   22   Corteva and New DuPont have never designed, manufactured, marketed, or sold
   23   any PFAS. Nor does the complaint allege that Corteva and New DuPont directed
   24   any actions related to the claims towards California. Therefore, Corteva and New
   25   DuPont have not had—and plaintiff has not pled—continuous and systematic
   26   contacts in California related to PFAS that would allow this Court to exercise
   27   specific jurisdiction over Corteva and New DuPont.
   28

                                                 -8-                      PRINTED ON RECYCLED PAPER
          Defendants Corteva, Inc. and Du Pont De Nemours, Inc.’s Motion to Dismiss
Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 9 of 22 Page ID #:190


    1   I.       This Court Lacks Personal Jurisdiction over Corteva and New
    2            DuPont
    3            In recent years, the United States Supreme Court, the U.S. Court of
    4   Appeals for the Ninth Circuit, and federal courts in California have clarified and
    5   confirmed the circumstances under which a court does—and does not—have
    6   personal jurisdiction consistent with the Due Process Clause. See, e.g., Bristol-
    7   Myers Squibb Co. v. Super. Ct. of Cal., S.F. Cty., 137 S. Ct. 1773, 1779−80
    8   (2017) (finding no specific jurisdiction in California over defendant that did not
    9   develop, create a marketing strategy for, manufacture, label, package, or work on
   10   the regulatory approval of an allegedly harmful product in California); Daimler
   11   AG v. Bauman, 571 U.S. 117, 122 (2014) (finding no general jurisdiction in
   12   California over a foreign company that was not incorporated in and did not
   13   maintain its principal place of business in California).2 Applying that precedent,
   14   this Court lacks personal jurisdiction over Corteva and New DuPont.
   15            Plaintiff has the burden of proving by a preponderance of the evidence that
   16   jurisdiction exists. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800
   17   (9th Cir. 2004). Personal jurisdiction has two subsets: general and specific.
   18   Bristol-Myers Squibb Co., 137 S. Ct. at 1779−80.
   19            General jurisdiction may be exercised when the defendant has contacts
   20   with the forum jurisdiction that are “so constant and pervasive ‘as to render it
   21   essentially at home in the forum State.’” Daimler AG, 571 U.S. at 122 (citation
   22   omitted). But “only a limited set of affiliations with a forum will render a
   23   defendant amenable to all-purpose [general] jurisdiction there.” Id. at 137. With
   24   respect to a corporation, the “paradig[m] . . . bases for general jurisdiction” are
   25   its “place of incorporation and principal place of business.” Id. (citation omitted);
   26
   27
        2
         California’s long-arm statute extends to the outer limits allowed by the Due Process Clause.
   28   Daimler, 571 U.S. 125. Therefore, the only question the Court needs to address is whether the
        exercise of personal jurisdiction would violate due process.
                                                      -9-                         PRINTED ON RECYCLED PAPER
             Defendants Corteva, Inc. and Du Pont De Nemours, Inc.’s Motion to Dismiss
Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 10 of 22 Page ID #:191


    1   Ranza v. Nike, Inc., 793 F.3d 1059, 1069 (9th Cir. 2015). “Those affiliations
    2   have the virtue of being unique—that is, each ordinarily indicates only one
    3   place—as well as easily ascertainable.” Daimler, 571 U.S. at 137.
    4         If the defendant does not have sufficient contacts to be at home in the
    5   forum, the court may exercise specific jurisdiction only if “the defendant's suit-
    6   related conduct . . . create[s] a substantial connection with the forum State.”
    7   Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1068 (9th Cir. 2017)
    8   (citations omitted). “The suit must aris[e] out of or relat[e] to the defendant’s
    9   contacts with the forum.” Bristol-Myers Squibb, 137 S. Ct. at 1780 (citation
   10   omitted). “When there is no such connection [between the plaintiff’s claims and
   11   the defendant’s contacts with the forum], specific jurisdiction is lacking
   12   regardless of the extent of a defendant’s unconnected activities in the State.” Id.
   13   at 1781.
   14         A.     This Court Lacks General Jurisdiction over Corteva and New
   15                DuPont
   16         General jurisdiction may be exercised over a corporation in the state in
   17   which it is incorporated or maintains its principal place of business. See BNSF
   18   Ry. Co. v. Tyrell, 137 S. Ct. 1549, 1558 (2017). But Plaintiff correctly alleges
   19   that Corteva and New DuPont are both incorporated and have their principal
   20   places of business in Delaware. (Compl. ¶¶ 17, 19); see also Ex. A (Aff. of
   21   Robin Erlenbaugh) at ¶ 2−3); Ex. B (Aff. of Calissa Brown) at ¶ 2−3). To
   22   establish general jurisdiction over these companies outside of Delaware, Plaintiff
   23   must establish that Corteva and New DuPont have contacts with the forum that
   24   are “so constant and pervasive as to render it essentially at home in the forum
   25   State.” Daimler AG, 571 U.S. at 122 (citation omitted). “The standard for general
   26   jurisdiction ‘is an exacting standard, as it should be, because a finding of general
   27   jurisdiction permits a defendant to be haled into court in the forum state to
   28   answer for any of its activities anywhere in the world.’” Mavrix Photo, Inc. v.

                                                -10-                      PRINTED ON RECYCLED PAPER
          Defendants Corteva, Inc. and Du Pont De Nemours, Inc.’s Motion to Dismiss
Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 11 of 22 Page ID #:192


    1   Brand Techs., Inc., 647 F.3d 1218, 1224 (9th Cir. 2011) (citing Schwarzenegger,
    2   374 F.3d at 801).
    3         Plaintiff has not pled any basis to support that Corteva or New DuPont are
    4   subject to general jurisdiction in California. Indeed, the complaint does not
    5   contain any specific allegations whatsoever about whether Corteva or New
    6   DuPont ever engaged in any activity that was purposefully directed toward
    7   California, much less that either company has the constant and pervasive contacts
    8   necessary to render them “at home” in California. As the Supreme Court has
    9   emphasized, it is an “exceptional case” where “a corporate defendant’s
   10   operations in another forum ‘may be so substantial and of such a nature as to
   11   render the corporation at home in that state.’” BNSF Ry., 137 S. Ct. at 1558
   12   (citation omitted); see also, Corcoran v. CVS Health Corp., 169 F. Supp. 3d 970,
   13   980 (N.D. Cal. 2016) (holding that Plaintiffs’ allegation that CVS Health has a
   14   substantial number of pharmacies, two distribution centers, and solicits
   15   employees in California does not amount to general jurisdiction).
   16         The closest the Plaintiff’s complaint comes to identifying some specific
   17   relationship between either of these companies and California is a passing
   18   reference to Corteva being registered to do business in California. (Compl. ¶ 20.)
   19   But that is insufficient to render Corteva “essentially at home” in California such
   20   that general jurisdiction exists. See, e.g., AM Trust v. UBS AG, 681 F. App’x 587,
   21   588−89 (9th Cir. 2017) (“California does not require corporations to consent to
   22   general personal jurisdiction in that state when they designate an agent for
   23   service of process or register to do business.”); Bristol-Myers Squibb Co. v.
   24   Super. Ct. of Cal., S.F. Cty., 1 Cal. 5th 783, 798 (2016), overruled on other
   25   grounds, 137 S. Ct. 1773 (2017) (fact that a foreign corporation “registered to do
   26   business in California and has maintained an agent for service of process here” is
   27   “insufficient to permit general jurisdiction”).
   28

                                                -11-                    PRINTED ON RECYCLED PAPER
          Defendants Corteva, Inc. and Du Pont De Nemours, Inc.’s Motion to Dismiss
Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 12 of 22 Page ID #:193


    1         In addition to Plaintiff’s complaint failing to plead facts sufficient to
    2   establish general jurisdiction, Corteva and New DuPont attach affidavits to this
    3   motion that discredit any conclusory allegations that the Plaintiff does include.
    4   Unlike a Rule 12(b)(6) motion, “when considering jurisdictional issues” it is
    5   appropriate for the Court “to look beyond the pleadings to any evidence before
    6   the Court.” Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 243 F. Supp.
    7   2d 1073, 1082 (C.D. Cal. 2003) (citing Cargill Int’l S.A. v. M/T Pavel Dybenko,
    8   991 F.2d 1012, 1019 (2d Cir. 1993)).
    9         As explained in the attached affidavit, Corteva is incorporated in and
   10   maintains its principal place of business in Delaware. (Ex. A ¶ 2−3.) Corteva has
   11   zero employees, and thus none working in California. (Id. ¶ 4.) Corteva does not
   12   own or even rent any property outside of Delaware. (Id. ¶ 6.) Corteva does not
   13   maintain a telephone number or mailing address anywhere except Delaware. (Id.
   14   ¶ 7.) In sum, Corteva is a holding company that does not have constant and
   15   pervasive contacts anywhere other than Delaware.
   16         Like Corteva, New DuPont is also incorporated in and maintains its
   17   principal place of business in Delaware. (Ex. B ¶ 2−3.) New DuPont also has
   18   zero employees and none working in California. (Id. ¶ 4.) New DuPont does not
   19   own or rent any property outside of Delaware. (Id. ¶ 6.) New DuPont does not
   20   maintain a telephone number or mailing address anywhere except Delaware. (Id.
   21   ¶ 7.) Like Corteva, New DuPont is a holding company that does not have
   22   constant and pervasive contacts anywhere other than Delaware.
   23         Corteva and New DuPont simply do not have “constant and pervasive”
   24   contacts with California that make this an “exceptional case” where they could
   25   be deemed “at home” here. Therefore, this Court does not have general
   26   jurisdiction over Corteva or New DuPont.
   27

   28

                                                -12-                      PRINTED ON RECYCLED PAPER
          Defendants Corteva, Inc. and Du Pont De Nemours, Inc.’s Motion to Dismiss
Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 13 of 22 Page ID #:194


    1         B.     This Court Also Lacks Specific Jurisdiction over Corteva and
    2                New DuPont
    3         A Court may only exercise specific jurisdiction over a defendant when a
    4   lawsuit arises out of or relates “to the defendant’s contacts with the forum.”
    5   Bristol-Myers Squibb, 137 S. Ct. at 1780 (citation omitted). “When there is no
    6   such connection [between the plaintiff’s claims and the defendant’s contacts with
    7   the forum], specific jurisdiction is lacking regardless of the extent of a
    8   defendant’s unconnected activities in the State.” Id. at 1781; see also Menken v.
    9   Emm, 503 F.3d 1050, 1058 (9th Cir. 2007) (holding that a plaintiff must, at a
   10   minimum, “show that he would not have suffered an injury ‘but for’ [the
   11   defendant’s] forum-related conduct”); Morrill v. Scott Fin. Corp., 873 F.3d 1136,
   12   1151 (9th Cir. 2017) (applying “but for” test to analyze whether claim arises
   13   from or relates to the defendant’s activities in the forum). Federal courts in
   14   California have consistently declined to exercise specific jurisdiction when the
   15   plaintiff does not prove a connection between the lawsuit and the defendant’s
   16   contacts with the forum. See, e.g., Corcoran, 169 F. Supp. 3d at 981 (holding
   17   that Plaintiff “utterly fail[ed]” to plead specific jurisdiction over parent company
   18   when it provided “no allegations or evidence to support an assertion that CVS
   19   Health had any ‘direct involvement’” in the claims); LegalForce RAPC
   20   Worldwide P.C. v. Glotrade, Case No. 19-CV-01538-LHK, 2019 WL 5423463,
   21   at *5 (N.D. Cal. Oct. 23, 2019) (advertisement of services to California
   22   consumers is insufficient to establish personal jurisdiction where plaintiff’s
   23   claims did not arise from those advertisements); Voodoo SAS v. SayGames LLC,
   24   Case No. 19-cv-07480-BLF, 2020 WL 3791657, at *7 (N.D. Cal. July 7, 2020)
   25   (no personal jurisdiction where plaintiff’s allegations did not “speak to the issue
   26   of whether [defendant’s] California-related activities caused harm to [plaintiff]”).
   27         As the Court in Corcoran found, Plaintiff here has “utterly failed” to plead
   28   any connection between Plaintiff’s claims and any activity of Corteva or New

                                                -13-                      PRINTED ON RECYCLED PAPER
          Defendants Corteva, Inc. and Du Pont De Nemours, Inc.’s Motion to Dismiss
Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 14 of 22 Page ID #:195


    1   DuPont. Nor could they have done so. Neither Corteva nor New DuPont existed
    2   at the time of the alleged acts that gave rise to these cases. Presumably, Plaintiff
    3   names Corteva and New DuPont because of their current or former connections
    4   to Historic DuPont. But as Plaintiff explains in its complaint, Historic DuPont
    5   phased out its use and manufacture of PFOA by 2015. (Id. ¶ 57.) Both Corteva
    6   and New DuPont were formed afterwards. So Corteva and New DuPont do not
    7   have any direct connection to the allegations in this case.
    8         Corteva was not formed until March 2018. (Ex. A ¶ 5.) Corteva has never
    9   manufactured any PFAS products. (Id. ¶ 8.) New DuPont was formed originally
   10   as Diamond-Orion Holdco, Inc. on December 9, 2015. (Ex. B ¶ 5.) DowDuPont,
   11   Inc. changed its name to DuPont de Nemours, Inc. on June 1, 2019. (Id.) Since
   12   its formation in 2015, New DuPont has also never manufactured any PFAS
   13   products. (Id. ¶ 8.) Neither Corteva nor New DuPont has ever designed,
   14   developed, manufactured, released, arranged for disposal or treatment of,
   15   handled, and/or used any PFAS product. (Ex. A ¶ 8; Ex. B ¶ 8.) Simply put,
   16   Plaintiff does not and cannot allege that Corteva or New DuPont ever
   17   manufactured or sold any PFAS. They are just holding companies.
   18         Plaintiff also cannot meet its burden of showing a connection between the
   19   claims in this case based on the use and manufacture of PFAS and Corteva’s and
   20   New DuPont’s contacts with California. In fact, Plaintiff does not even attempt
   21   to show a connection between these two Defendants’ contacts with the forums
   22   and the claims of this case. Based on the facts, they cannot do so. Just like the
   23   defendant corporations at issue in Corcoran v. CVS Health Corp., these holding
   24   companies have been named, presumably, because of their past or current
   25   connection to Historic DuPont. But that relationship does not create personal
   26   jurisdiction. See 169 F. Supp. 3d at 981. Therefore, this Court does not have
   27   specific jurisdiction over Corteva and New DuPont.
   28

                                                -14-                      PRINTED ON RECYCLED PAPER
          Defendants Corteva, Inc. and Du Pont De Nemours, Inc.’s Motion to Dismiss
Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 15 of 22 Page ID #:196


    1                                   CONCLUSION
    2         For the reasons explained above, the Court lacks both general and specific
    3   jurisdiction over Corteva and New DuPont. The Court should therefore grant this
    4   Motion to Dismiss and dismiss each corporation for lack of personal jurisdiction.
    5

    6
        DATED: November 20, 2020              Respectfully submitted,
    7
                                              MURPHY ROSEN LLP
    8

    9
   10
                                              By: /s/ Paul D. Murphy
                                                     Paul D. Murphy
   11                                                Nicole M. Ambrosetti
                                                     Murphy Rosen LLP
   12                                                100 Wilshire Boulevard, Suite 1300
                                                     Santa Monica, California 90401
   13
                                                     John S. Phillips (admitted pro hac
   14                                                vice)
                                                     Katherine L. I. Hacker (admitted
   15                                                pro hac vice)
                                                     BARTLIT BECK LLP
   16                                                1801 Wewatta St., Suite 1200
                                                     Denver, CO 80202
   17                                                Telephone: (303) 592-3100
                                                     Facsimile: (303) 592-3140
   18                                                john.phillips@bartlit-beck.com
                                                     kat.hacker@bartlit-beck.com
   19
                                                     Katharine A. Roin (admitted pro
   20                                                hac vice)
                                                     BARTLIT BECK LLP
   21                                                54 W. Hubbard St., Suite 300
                                                     Chicago, IL 60654
   22                                                Telephone: (312) 494-4473
                                                     Facsimile: (312) 494-4440
   23                                                kate.roin@bartlit-beck.com
   24
                                                     Attorneys for Defendants DuPont de
   25                                                Nemours, Inc, and Corteva, Inc.
   26
   27

   28

                                              -15-                      PRINTED ON RECYCLED PAPER
          Defendants Corteva, Inc. and Du Pont De Nemours, Inc.’s Motion to Dismiss
Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 16 of 22 Page ID #:197




                                Exhibit A
Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 17 of 22 Page ID #:198



                                AFFIDAVIT OF ROBIN ERLENBAUGH

           I, Robin Erlenbaugh, hereby declare under penalty of perjury that the following is true and

  correct:

           1.      I am the Assistant Secretary of Corteva, Inc. I have personal knowledge regarding the

  matters stated in this Affidavit. If sworn as a witness, I could and would testify competently to the

  facts stated in this A ffidavit.

          2.       Corteva, Inc. is a corporation organized under the laws of the State of Delaware.

          3.       Corteva, Inc. maintains its principal place of business at 974 Centre Road, Building

  735, Wilmington, Delaware 19805.

          4.       Corteva, Inc. has zero employees.

          5.       Corteva, Inc. was formed in March 2018.

          6.       To the best of my knowledge based on a reasonable investigation, smce its

  incorporation Corteva, Inc. has not owned, rented, or leased any real estate, including offices, factories,

  or warehouses outside of Delaware.

          7.       To the best of my knowledge based on a reasonable investigation, smce its

  incorporation Corteva, Inc. has not maintained a telephone number or mailing address anywhere

  except Delaware.

          8.       To the best of my knowledge based on a reasonable investigation, smce its

  incorporation Corteva, Inc. has not designed, developed, manufactured, released, arranged for

  disposal or treatment of, handled, and/or used per- or poly-fluoroalkyl substances ("PFAS") and/ or

  PFAS-containing products.

          9.       Corteva, Inc. does not consent to personal jurisdiction        ill   any state other than

  Delaware.
Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 18 of 22 Page ID #:199


          I declare under penalty of perjury that the foregoing is true and correct.




  Executed on October 30, 2020.




  SUBSCRIBED AND SWORN

  On this 3.u day of Oa ~~ l       ef   ,   2020



                                                                 SEAL
                                                         ~OTARY PUBLIC INDIANA
  Notary Public in and for the State of Indiana           ,JOHN DELOUGHERY
                                                           COMMISSION 678735

  My Commission Expires: .3.. r} P. .,} 1..   Y          EXPIRES MARCH 131 2024
                                                          HENDRICKS COUNTY




                                                     2
Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 19 of 22 Page ID #:200




                                Exhibit B
Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 20 of 22 Page ID #:201



                                  AFFIDAVIT OF CALISSA BROWN

            I, Calissa W. Brown, hereby declare under penalty of perjury that the following is tiue and

 correct:


            1.     I ain an Assistant Corporate Secretary of DuPont de Ne111ours, Inc, I have personal

 lmowledge regarding the matters stated in this Affidavit. If sworn as a witness, I could and would

 testify competently to the facts stated in tlus Affidavit.

            2.     DuPont de Ne111ours, Inc. is a corporation organized under tl1e laws of die State of

 Delaware.

            3.     DuPont de Nc111ours, Inc. 111aintains its principal place of business at 974 Centre Road,

 Wilmington, Delaware 19805.

            4.     DuPont de Ne111oii\s/.~ric>has zero c111ployees .
                                  . -,. .          I,·.          ,
            5.     DuPont de l'{e111,qiirs, Inc. w~s.:for111ed in Dece1nber 2015 under tl1e na111c Diamond-

 Orion Holdco, Inc. and subseqtiently, cl1anged its na111e to DowDuPont Inc .. DowDuPont Inc.

 changed its name to DuPont deNe1'nour~, Jae, on June 1, 2019.
                                            1
                                                       I•'
                                      /,        :•,,       1\\

            6.     To tl1e best of          1iiy       I
                                                           knowledge based on a reasonable investigation, since its

 incorporation DuPont de Nemours, Inc. has not owned, rented, or leased any real estate, including

 offices, factories, or warehouses outside of Delaware.

            7.     To tl1e best of 1ny lmowledge based on a reasonable investigation, DuPont de

 Ne111ours, Inc.'s telephone number and mailing address are located in Delaware.

            8.     To tl1c best of my knowledge based on a reasonable investigation, s111ce its

 incorporation, tl1c entity DuPont de Ne1nours, Inc. has not designed, developed, manufactured,

 released, arranged for disposal or treat111ent of, handled, and/or used per- or poly-fluoroalkyl

 substances ("PFAS") and/ or PFAS-contaitung products.

            9.     DuPont de Ne1nours, Inc. docs not consent to personal jurisdiction in any state otl1er

 tlrnn Delaware for purposes of tlus litigation.
Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 21 of 22 Page ID #:202



         I declare under penalty of perjuty that the foregoing is tiuc and correct.

  Executed on Nove111ber 20, 2020.




                                                                    Calissa W. Brown


  State of Delaware              )

                                 ) ss:

  County ofNew Castle            )



  Sworn and subscribed before me, a notary public, this 20th day of November 2020.




  Marlene Zi111merman
  Notary Public




                                                    2
Case 2:20-cv-08897-SVW-AS Document 37 Filed 11/20/20 Page 22 of 22 Page ID #:203


    1                     CERTIFICATE OF SERVICE - CM/ECF
    2              On November 20, 2020, I served the document(s) described as
    3   DEFENDANTS CORTEVA, INC. AND DU PONT DE NEMOURS,
    4   INC.’S NOTICE OF MOTION AND MOTION TO DISMISS UNDER
    5   FRCP RULE 12(B)(2); AFFIDAVITS OF ROBIN ERLENBAUGH AND
    6   CALISSA BROWN on the interested parties in this action by electronically
    7   filling the foregoing with the Clerk of the Court by using the CM/ECF system. I
    8   certify that all participants in the case are registered CM/ECF users and that
    9   service will be accomplished by the CM/ECF system.
   10         Executed on November 20, 2020, at Santa Monica, California.
   11

   12

   13

   14
                                                         BRADY BORRAYO
   15

   16

   17

   18

   19

   20
   21

   22

   23

   24

   25

   26
   27

   28
                                               -17-                       PRINTED ON RECYCLED PAPER
                             CERTIFICATE OF SERVICE – MOTION TO DISMISS
